1
              Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 1 of 47

                 Forensic Building Science, Inc.




           Insured:    Memorial Inn & Suites
          Property:    9535 Katy Fwy
                       Houston, TX 77024
            Home:      123 Main St.
                       Saint Paul, MN 55105-3529


         Estimator:    Tom Irmiter
         Company:      Forensic Building Science, Inc.


    Claim Number: 000013107760                 Policy Number: ESP 7302074-01           Type of Loss: Hurricane

    Date Contacted:    1/8/2018
      Date of Loss:    8/25/2017                           Date Received:   2/2/2018
    Date Inspected:    1/31/2018                            Date Entered:   2/8/2019

         Price List:   TXHO8X_FEB19
                       Restoration/Service/Remodel
          Estimate:    MEMORIAL_INN_&SUIT-1




                                                         EXHIBIT 2-C                         000961, MEM INN
2
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 2 of 47

                       Forensic Building Science, Inc.




                                                           MEMORIAL_INN_&SUIT-1

                                       Temporary Repairs

     DESCRIPTION                                 QUANTITY UNIT PRICE         TAX        O&P           RCV       DEPREC.            ACV
     1. Cap flashing - large                     1,920.00 LF      7.00    1,330.56    2,688.00    17,458.56      (6,209.28)    11,249.28

     Totals: Temporary Repairs                                            1,330.56    2,688.00    17,458.56       6,209.28     11,249.28




                                       Flat Roof

     DESCRIPTION                                 QUANTITY UNIT PRICE         TAX        O&P           RCV       DEPREC.            ACV
     2. Remove Built-up 3 ply roofing - in         312.48 SQ     52.65    1,628.76    3,290.42    21,371.25          (0.00)    21,371.25
     place
     3. Built-up 3 ply roofing - in place          343.73 SQ    295.09   10,041.70   20,286.26   131,759.25      (6,184.39)   125,574.86
     10% waste added
     4a. Remove Built-up roofing - gravel          312.48 SQ     54.18    1,676.09    3,386.04    21,992.30          (0.00)    21,992.30
     ballast
     4b. Built-up roofing - gravel ballast         312.48 SQ     40.79    1,261.86    2,549.22    16,557.14       (916.19)     15,640.95
     5. Remove Fiberboard - 1/2"                   312.48 SF      0.44       13.61       27.50       178.60         (0.00)        178.60
     6. Fiberboard - 1/2"                          343.73 SF      0.84       28.58       57.74       375.05        (17.87)        357.18
     10% waste added
     7. Install Insulation - ISO board, 3"         343.73 SQ    179.64    6,113.02   12,349.54    80,210.22          (0.00)    80,210.22
     10% waste added
     8. Add for tapered insulation*                343.73 SQ    100.00    3,402.92    6,874.60    44,650.52          (0.00)    44,650.52
     10% waste added
     9a. Remove Sheathing - plywood - 5/8"       7,811.93 SF      0.54     417.62      843.68      5,479.74          (0.00)     5,479.74
     CDX
     9b. Sheathing - plywood - 5/8" CDX          7,811.93 SF      1.81    1,399.82    2,827.92    18,367.33      (1,265.53)    17,101.80
     *25% of total
     10a. Remove Flash parapet wall only -       1,936.00 LF      1.92     367.99      743.42      4,828.53          (0.00)     4,828.53
     bitumen
     10b. Flash parapet wall only - bitumen      1,936.00 LF     11.71    2,244.38    4,534.12    29,449.06      (1,045.44)    28,403.62
     11a. Remove Cap flashing - large            1,920.00 LF      0.56      106.44      215.04     1,396.68          (0.00)     1,396.68
     11b. Cap flashing - large                   1,920.00 LF     23.10    4,390.85    8,870.40    57,613.25      (6,209.28)    51,403.97
     12a. Remove Flashing - pipe jack              122.00 EA      6.76       81.65      164.94     1,071.31          (0.00)     1,071.31
     12b. Flashing - pipe jack                     122.00 EA     35.75      431.78      872.30     5,665.58        (234.73)     5,430.85
     13a. Remove Gravity roof ventilator - 18"      63.00 EA      8.62       53.76      108.62       705.44          (0.00)       705.44
     13b. Gravity roof ventilator - 18"             63.00 EA    263.98    1,646.45    3,326.14    21,603.33      (2,586.65)    19,016.68
     14a. Remove Furnace vent - rain cap and         1.00 EA     10.28        1.02        2.06        13.36          (0.00)        13.36
     storm collar, 8"
     14b. Furnace vent - rain cap and storm          1.00 EA     69.64        6.90      13.92         90.46          (6.64)        83.82
     collar, 8"
     15a. Remove Rigid conduit, 1"                 650.00 LF      2.90     186.61       377.00     2,448.61         (0.00)      2,448.61
     15b. Rigid conduit, 1"                        650.00 LF     10.89     700.78     1,415.70     9,194.98       (322.40)      8,872.58

    MEMORIAL_INN_&SUIT-1                                                                                      2/8/2019             Page: 2


                                                               EXHIBIT 2-C                           000962, MEM INN
3
                     Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 3 of 47

                        Forensic Building Science, Inc.




                                                                   CONTINUED - Flat Roof



     DESCRIPTION                                     QUANTITY UNIT PRICE               TAX         O&P          RCV       DEPREC.              ACV
     16. Exterior light fixture - Detach & reset         4.00 EA         76.76         30.40      61.40       398.84          (0.00)         398.84
     17a. Remove Central air - condenser unit -          1.00 EA         40.11          3.97       8.02        52.10          (0.00)          52.10
     2.5 ton - up to 13 SEER
     17b. Central air - condenser unit - 2.5 ton -       1.00 EA       1,460.04       144.54     292.00      1,896.58       (228.67)        1,667.91
     up to 13 SEER
     18. XL Commercial Kitchen Vent*                     1.00 EA       1,500.00       148.50     300.00      1,948.50         (0.00)        1,948.50

     Totals: Flat Roof                                                            36,530.00    73,798.00   479,318.01      19,017.79      460,300.22




                                          Mansard Roof

     DESCRIPTION                                     QUANTITY UNIT PRICE               TAX        O&P           RCV       DEPREC.              ACV
     19. Storm repairs (Bid Item)*                       1.00 EA       4,500.00         0.00     900.00      5,400.00         (0.00)        5,400.00

     Totals: Mansard Roof                                                               0.00     900.00      5,400.00              0.00     5,400.00




                                          Porte Cochere Ceiling

     DESCRIPTION                                     QUANTITY UNIT PRICE               TAX        O&P           RCV       DEPREC.              ACV
     20a. Remove 5/8" drywall - hung, taped,         1,200.00 SF           0.40        47.52      96.00       623.52          (0.00)         623.52
     floated, ready for paint
     20b. 5/8" drywall - hung, taped, floated,       1,200.00 SF           2.46       292.25     590.40      3,834.65       (112.80)        3,721.85
     ready for paint
     21a. Remove Acoustic ceiling (popcorn)          1,200.00 SF           0.44        52.27     105.60       685.87          (0.00)         685.87
     texture
     21b. Acoustic ceiling (popcorn) texture         1,200.00 SF           1.07       127.12     256.80      1,667.92        (14.40)        1,653.52
     22. Seal/prime then paint the surface area      1,200.00 SF           0.82        97.42     196.80      1,278.22        (38.40)        1,239.82
     (2 coats)

     Totals: Porte Cochere Ceiling                                                    616.58    1,245.60     8,090.18        165.60         7,924.58



                                                                           Interior
                                                                          1st Floor

                                          103


    MEMORIAL_INN_&SUIT-1                                                                                                2/8/2019               Page: 3


                                                                      EXHIBIT 2-C                              000963, MEM INN
4
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 4 of 47

                        Forensic Building Science, Inc.




     DESCRIPTION                                   QUANTITY UNIT PRICE       TAX      O&P        RCV       DEPREC.            ACV
     23a. Remove Acoustic ceiling (popcorn)           200.00 SF      0.44     8.71    17.60    114.31          (0.00)       114.31
     texture
     23b. Acoustic ceiling (popcorn) texture          200.00 SF      1.07    21.19    42.80    277.99          (2.40)       275.59
     24. Seal & paint acoustic ceiling (popcorn)      200.00 SF      1.06    20.99    42.40    275.39          (0.00)       275.39
     texture
     25. Drywall Repair - Minimum Charge -              1.00 EA    464.58    46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     26. Paint the surface area - one coat            680.00 SF      0.58    39.05    78.88    512.33          (0.00)       512.33
     27. Mask wall - plastic, paper, tape (per LF)     85.00 LF      1.39    11.70    23.64    153.49          (0.00)       153.49
     28. Floor protection - cloth - skid resistant,   200.00 SF      0.82    16.24    32.80    213.04          (0.00)       213.04
     leak proof
     29. Contents - move out then reset - Large         1.00 EA     73.58     7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 103                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                         123

     DESCRIPTION                                   QUANTITY UNIT PRICE       TAX      O&P        RCV       DEPREC.            ACV
     30a. Remove Acoustic ceiling (popcorn)           200.00 SF      0.44     8.71    17.60    114.31          (0.00)       114.31
     texture
     30b. Acoustic ceiling (popcorn) texture          200.00 SF      1.07    21.19    42.80    277.99          (2.40)       275.59
     31. Seal & paint acoustic ceiling (popcorn)      200.00 SF      1.06    20.99    42.40    275.39          (0.00)       275.39
     texture
     32. Drywall Repair - Minimum Charge -              1.00 EA    464.58    46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     33. Paint the surface area - one coat            680.00 SF      0.58    39.05    78.88    512.33          (0.00)       512.33
     34. Mask wall - plastic, paper, tape (per LF)     85.00 LF      1.39    11.70    23.64    153.49          (0.00)       153.49
     35. Floor protection - cloth - skid resistant,   200.00 SF      0.82    16.24    32.80    213.04          (0.00)       213.04
     leak proof
     36. Contents - move out then reset - Large         1.00 EA     73.58     7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 123                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                         129

     DESCRIPTION                                   QUANTITY UNIT PRICE       TAX      O&P        RCV       DEPREC.            ACV
     37a. Remove Acoustic ceiling (popcorn)           200.00 SF      0.44     8.71    17.60    114.31          (0.00)       114.31
     texture
     37b. Acoustic ceiling (popcorn) texture          200.00 SF      1.07    21.19    42.80    277.99          (2.40)       275.59
     38. Seal & paint acoustic ceiling (popcorn)      200.00 SF      1.06    20.99    42.40    275.39          (0.00)       275.39
     texture
     39. Drywall Repair - Minimum Charge -              1.00 EA    464.58    46.00    92.92    603.50          (0.00)       603.50
     Labor and Material

    MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019             Page: 4


                                                                  EXHIBIT 2-C                   000964, MEM INN
5
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 5 of 47

                        Forensic Building Science, Inc.




                                                                  CONTINUED - 129



     DESCRIPTION                                   QUANTITY UNIT PRICE         TAX      O&P        RCV       DEPREC.            ACV
     40. Paint the surface area - one coat            680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     41. Mask wall - plastic, paper, tape (per LF)     85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     42. Floor protection - cloth - skid resistant,   200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     43. Contents - move out then reset - Large         1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 129                                                              171.16   345.76   2,245.63              2.40   2,243.23




                                         131

     DESCRIPTION                                   QUANTITY UNIT PRICE         TAX      O&P        RCV       DEPREC.            ACV
     44a. Remove Acoustic ceiling (popcorn)           200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     44b. Acoustic ceiling (popcorn) texture          200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     45. Seal & paint acoustic ceiling (popcorn)      200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     46. Drywall Repair - Minimum Charge -              1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     47. Paint the surface area - one coat            680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     48. Mask wall - plastic, paper, tape (per LF)     85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     49. Floor protection - cloth - skid resistant,   200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     50. Contents - move out then reset - Large         1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 131                                                              171.16   345.76   2,245.63              2.40   2,243.23




                                         133

     DESCRIPTION                                   QUANTITY UNIT PRICE         TAX      O&P        RCV       DEPREC.            ACV
     51a. Remove Acoustic ceiling (popcorn)           200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     51b. Acoustic ceiling (popcorn) texture          200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     52. Seal & paint acoustic ceiling (popcorn)      200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     53. Drywall Repair - Minimum Charge -              1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     54. Paint the surface area - one coat            680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
    MEMORIAL_INN_&SUIT-1                                                                                   2/8/2019             Page: 5


                                                                   EXHIBIT 2-C                    000965, MEM INN
6
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 6 of 47

                        Forensic Building Science, Inc.




                                                                  CONTINUED - 133



     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX      O&P        RCV       DEPREC.            ACV
     55. Mask wall - plastic, paper, tape (per LF)     85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     56. Floor protection - cloth - skid resistant,   200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     57. Contents - move out then reset - Large         1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 133                                                              171.16   345.76   2,245.63              2.40   2,243.23




                                         135

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX      O&P        RCV       DEPREC.            ACV
     58a. Remove Acoustic ceiling (popcorn)           200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     58b. Acoustic ceiling (popcorn) texture          200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     59. Seal & paint acoustic ceiling (popcorn)      200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     60. Drywall Repair - Minimum Charge -              1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     61. Paint the surface area - one coat            680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     62. Mask wall - plastic, paper, tape (per LF)     85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     63. Floor protection - cloth - skid resistant,   200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     64. Contents - move out then reset - Large         1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 135                                                              171.16   345.76   2,245.63              2.40   2,243.23




                                         136

     DESCRIPTION                                  QUANTITY UNIT PRICE          TAX      O&P        RCV       DEPREC.            ACV
     65a. Remove Acoustic ceiling (popcorn)           200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     65b. Acoustic ceiling (popcorn) texture          200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     66. Seal & paint acoustic ceiling (popcorn)      200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     67. Drywall Repair - Minimum Charge -              1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     68. Paint the surface area - one coat            680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     69. Mask wall - plastic, paper, tape (per LF)     85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
    MEMORIAL_INN_&SUIT-1                                                                                   2/8/2019             Page: 6


                                                                   EXHIBIT 2-C                    000966, MEM INN
7
                     Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 7 of 47

                        Forensic Building Science, Inc.




                                                                    CONTINUED - 136



     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     70. Floor protection - cloth - skid resistant,     200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     71. Contents - move out then reset - Large           1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 136                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          149

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     72a. Remove Acoustic ceiling (popcorn)             200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     72b. Acoustic ceiling (popcorn) texture            200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     73. Seal & paint acoustic ceiling (popcorn)        200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     74. Drywall Repair - Minimum Charge -                1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     75. Paint the surface area - one coat              680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     76. Mask wall - plastic, paper, tape (per LF)       85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     77. Floor protection - cloth - skid resistant,     200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     78. Contents - move out then reset - Large           1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 149                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          152

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     79a. Remove Acoustic ceiling (popcorn)             200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     79b. Acoustic ceiling (popcorn) texture            200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     80. Seal & paint acoustic ceiling (popcorn)        200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     81. Drywall Repair - Minimum Charge -                1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     82. Paint the surface area - one coat              680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     83. Mask wall - plastic, paper, tape (per LF)       85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49


    MEMORIAL_INN_&SUIT-1                                                                                     2/8/2019             Page: 7


                                                                     EXHIBIT 2-C                    000967, MEM INN
8
                     Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 8 of 47

                        Forensic Building Science, Inc.




                                                                    CONTINUED - 152



     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     84. Floor protection - cloth - skid resistant,     200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     85. Contents - move out then reset - Large           1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 152                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          157

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     86a. Remove Acoustic ceiling (popcorn)             200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     86b. Acoustic ceiling (popcorn) texture            200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     87. Seal & paint acoustic ceiling (popcorn)        200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     88. Drywall Repair - Minimum Charge -                1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     89. Paint the surface area - one coat              680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     90. Mask wall - plastic, paper, tape (per LF)       85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     91. Floor protection - cloth - skid resistant,     200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     92. Contents - move out then reset - Large           1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 157                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          161

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     93a. Remove Acoustic ceiling (popcorn)             200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     93b. Acoustic ceiling (popcorn) texture            200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     94. Seal & paint acoustic ceiling (popcorn)        200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     texture
     95. Drywall Repair - Minimum Charge -                1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     96. Paint the surface area - one coat              680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     97. Mask wall - plastic, paper, tape (per LF)       85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49


    MEMORIAL_INN_&SUIT-1                                                                                     2/8/2019             Page: 8


                                                                     EXHIBIT 2-C                    000968, MEM INN
9
                     Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 9 of 47

                        Forensic Building Science, Inc.




                                                                    CONTINUED - 161



     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     98. Floor protection - cloth - skid resistant,     200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     leak proof
     99. Contents - move out then reset - Large           1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     room

     Totals: 161                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          162

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     100a. Remove Acoustic ceiling (popcorn)            200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     100b. Acoustic ceiling (popcorn) texture           200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     101. Seal & paint acoustic ceiling                 200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     (popcorn) texture
     102. Drywall Repair - Minimum Charge -               1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     103. Paint the surface area - one coat             680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
     104. Mask wall - plastic, paper, tape (per          85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
     LF)
     105. Floor protection - cloth - skid               200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
     resistant, leak proof
     106. Contents - move out then reset -                1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
     Large room

     Totals: 162                                                                171.16   345.76   2,245.63              2.40   2,243.23




                                          165

     DESCRIPTION                                      QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
     107a. Remove Acoustic ceiling (popcorn)            200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
     texture
     107b. Acoustic ceiling (popcorn) texture           200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
     108. Seal & paint acoustic ceiling                 200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
     (popcorn) texture
     109. Drywall Repair - Minimum Charge -               1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
     Labor and Material
     110. Paint the surface area - one coat             680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33


    MEMORIAL_INN_&SUIT-1                                                                                     2/8/2019             Page: 9


                                                                     EXHIBIT 2-C                    000969, MEM INN
10
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 10 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 165



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      111. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      112. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      113. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 165                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                          166

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      114a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      114b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
      115. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
      (popcorn) texture
      116. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
      Labor and Material
      117. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
      118. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      119. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      120. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 166                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                          167

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      121a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      121b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
      122. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
      (popcorn) texture
      123. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
      Labor and Material

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019            Page: 10


                                                                  EXHIBIT 2-C                    000970, MEM INN
11
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 11 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 167



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      124. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
      125. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      126. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      127. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 167                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                          168

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      128a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      128b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
      129. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
      (popcorn) texture
      130. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
      Labor and Material
      131. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
      132. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      133. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      134. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 168                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                          171

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      135a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      135b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
      136. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
      (popcorn) texture


     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019            Page: 11


                                                                  EXHIBIT 2-C                    000971, MEM INN
12
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 12 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 171



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      137. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
      Labor and Material
      138. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
      139. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      140. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      141. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 171                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                         177

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      142a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      142b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59
      143. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)       275.39
      (popcorn) texture
      144. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)       603.50
      Labor and Material
      145. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)       512.33
      146. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)       153.49
      LF)
      147. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)       213.04
      resistant, leak proof
      148. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)        95.58
      Large room

      Totals: 177                                                            171.16   345.76   2,245.63              2.40   2,243.23




                                         183

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.            ACV
      149a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)       114.31
      texture
      149b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)       275.59


     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019            Page: 12


                                                                  EXHIBIT 2-C                    000972, MEM INN
13
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 13 of 47

                         Forensic Building Science, Inc.




                                                                 CONTINUED - 183



      DESCRIPTION                                  QUANTITY UNIT PRICE           TAX        O&P         RCV       DEPREC.             ACV
      150. Seal & paint acoustic ceiling             200.00 SF       1.06        20.99     42.40      275.39          (0.00)        275.39
      (popcorn) texture
      151. Drywall Repair - Minimum Charge -           1.00 EA     464.58        46.00     92.92      603.50          (0.00)        603.50
      Labor and Material
      152. Paint the surface area - one coat         680.00 SF       0.58        39.05     78.88      512.33          (0.00)        512.33
      153. Mask wall - plastic, paper, tape (per      85.00 LF       1.39        11.70     23.64      153.49          (0.00)        153.49
      LF)
      154. Floor protection - cloth - skid           200.00 SF       0.82        16.24     32.80      213.04          (0.00)        213.04
      resistant, leak proof
      155. Contents - move out then reset -            1.00 EA      73.58         7.28     14.72       95.58          (0.00)         95.58
      Large room

      Totals: 183                                                               171.16    345.76     2,245.63              2.40    2,243.23




                                         184

      DESCRIPTION                                  QUANTITY UNIT PRICE           TAX       O&P          RCV       DEPREC.             ACV
      156a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44         8.71     17.60      114.31          (0.00)        114.31
      texture
      156b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07        21.19     42.80      277.99          (2.40)        275.59
      157. Seal & paint acoustic ceiling             200.00 SF       1.06        20.99     42.40      275.39          (0.00)        275.39
      (popcorn) texture
      158. Drywall Repair - Minimum Charge -           1.00 EA     464.58        46.00     92.92      603.50          (0.00)        603.50
      Labor and Material
      159. Paint the surface area - one coat         680.00 SF       0.58        39.05     78.88      512.33          (0.00)        512.33
      160. Mask wall - plastic, paper, tape (per      85.00 LF       1.39        11.70     23.64      153.49          (0.00)        153.49
      LF)
      161. Floor protection - cloth - skid           200.00 SF       0.82        16.24     32.80      213.04          (0.00)        213.04
      resistant, leak proof
      162. Contents - move out then reset -            1.00 EA      73.58         7.28     14.72       95.58          (0.00)         95.58
      Large room

      Totals: 184                                                               171.16    345.76     2,245.63              2.40    2,243.23

      Total: 1st Floor                                                      3,423.20     6,915.20   44,912.60          48.00      44,864.60



                                                                    2nd Floor

                                         Hallway


     MEMORIAL_INN_&SUIT-1                                                                                       2/8/2019             Page: 13


                                                                  EXHIBIT 2-C                          000973, MEM INN
14
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 14 of 47

                        Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX        O&P          RCV       DEPREC.           ACV
      163. Remove Carpet                           4,900.00 SF      0.27     130.98      264.60    1,718.58          (0.00)    1,718.58
      164. Carpet                                  5,635.00 SF      3.21   1,790.75    3,617.68   23,496.78      (2,851.31)   20,645.47
      0 % waste added for Carpet.
      165. Additional labor cost for Berber or     4,900.00 SF      0.19     92.17      186.20     1,209.37          (0.00)    1,209.37
      patterned carpets
      166a. Remove Carpet pad                      4,900.00 SF      0.12     58.21      117.60       763.81         (0.00)       763.81
      166b. Carpet pad                             4,900.00 SF      0.58    281.36      568.40     3,691.76       (470.40)     3,221.36
      167a. Remove Cove base molding - rubber      1,960.00 LF      0.29     56.27      113.68       738.35         (0.00)       738.35
      or vinyl, 4" high
      167b. Cove base molding - rubber or vinyl,   1,960.00 LF      1.84    357.04      721.28     4,684.72       (454.72)     4,230.00
      4" high
      168a. Remove Acoustic ceiling (popcorn)      4,900.00 SF      0.44    213.44      431.20     2,800.64          (0.00)    2,800.64
      texture
      168b. Acoustic ceiling (popcorn) texture     4,900.00 SF      1.07    519.06     1,048.60    6,810.66         (58.80)    6,751.86
      169. Seal & paint acoustic ceiling           4,900.00 SF      1.06    514.21     1,038.80    6,747.01          (0.00)    6,747.01
      (popcorn) texture
      170. Drywall Repair - Minimum Charge -          12.00 EA    464.58    551.92     1,115.00    7,241.88          (0.00)    7,241.88
      Labor and Material
      171. Paint the surface area - one coat        15,680. SF      0.58    900.35     1,818.88   11,813.63          (0.00)   11,813.63
                                                         00
      172. Mask wall - plastic, paper, tape (per   1,960.00 LF      1.39    269.71      544.88     3,538.99          (0.00)    3,538.99
      LF)
      173. Floor protection - cloth - skid         4,900.00 SF      0.82    397.79      803.60     5,219.39          (0.00)    5,219.39
      resistant, leak proof

      Totals: Hallway                                                      6,133.26   12,390.40   80,475.57       3,835.23    76,640.34




                                          Office

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX        O&P          RCV       DEPREC.           ACV
      174. Contents - move out then reset -            1.00 EA     73.58       7.28      14.72       95.58           (0.00)      95.58
      Large room
      175a. Remove Laminate - simulated wood         200.00 SF      1.13     22.38       45.20      293.58           (0.00)     293.58
      flooring
      175b. Laminate - simulated wood flooring       200.00 SF      5.74    113.65      229.60     1,491.25       (126.00)     1,365.25
      176a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44      8.71       17.60       114.31         (0.00)       114.31
      texture
      176b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07     21.19       42.80      277.99           (2.40)     275.59
      177. Paint acoustic ceiling (popcorn)          200.00 SF      0.58     11.48       23.20      150.68           (7.20)     143.48
      texture - 1 coat
      178. Floor protection - cloth - skid           200.00 SF      0.82     16.24       32.80      213.04           (0.00)     213.04
      resistant, leak proof

      Totals: Office                                                        200.93      405.92     2,636.43         135.60     2,500.83




                                          203
     MEMORIAL_INN_&SUIT-1                                                                                     2/8/2019           Page: 14


                                                                 EXHIBIT 2-C                         000974, MEM INN
15
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 15 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      179. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      180. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      181a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      181b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      182a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      182b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      183a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      183b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      184. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      185. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      186. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      187. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      188. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      189. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 203                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        205

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      190. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      191. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      192a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      192b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      193a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      193b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      194a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      194b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      195. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      196. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      197. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 15


                                                                 EXHIBIT 2-C                   000975, MEM INN
16
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 16 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 205



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      198. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      199. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      200. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 205                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          209

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      201. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      202. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      203a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      203b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      204a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      204b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      205a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      205b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      206. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      207. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      208. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      209. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      210. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      211. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 209                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          214

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 16


                                                                  EXHIBIT 2-C                    000976, MEM INN
17
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 17 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      212. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      213. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      214a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      214b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      215a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      215b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      216a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      216b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      217. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      218. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      219. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      220. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      221. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      222. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 214                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        215

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      223. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      224. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      225a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      225b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      226a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      226b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      227a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      227b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      228. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      229. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      230. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 17


                                                                 EXHIBIT 2-C                   000977, MEM INN
18
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 18 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 215



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      231. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      232. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      233. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 215                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          216

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      234. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      235. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      236a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      236b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      237a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      237b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      238a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      238b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      239. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      240. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      241. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      242. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      243. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      244. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 216                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          218

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 18


                                                                  EXHIBIT 2-C                    000978, MEM INN
19
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 19 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      245. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      246. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      247a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      247b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      248a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      248b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      249a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      249b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      250. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      251. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      252. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      253. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      254. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      255. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 218                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        221

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      256. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      257. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      258a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      258b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      259a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      259b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      260a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      260b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      261. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      262. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      263. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 19


                                                                 EXHIBIT 2-C                   000979, MEM INN
20
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 20 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 221



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      264. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      265. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      266. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 221                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          223

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      267. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      268. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      269a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      269b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      270a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      270b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      271a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      271b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      272. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      273. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      274. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      275. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      276. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      277. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 223                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          225

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 20


                                                                  EXHIBIT 2-C                    000980, MEM INN
21
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 21 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      278. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      279. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      280a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      280b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      281a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      281b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      282a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      282b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      283. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      284. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      285. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      286. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      287. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      288. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 225                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        227

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      289. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      290. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      291a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      291b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      292a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      292b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      293a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      293b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      294. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      295. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      296. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 21


                                                                 EXHIBIT 2-C                   000981, MEM INN
22
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 22 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 227



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      297. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      298. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      299. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 227                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          229

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      300. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      301. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      302a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      302b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      303a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      303b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      304a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      304b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      305. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      306. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      307. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      308. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      309. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      310. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 229                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          233

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 22


                                                                  EXHIBIT 2-C                    000982, MEM INN
23
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 23 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      311. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      312. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      313a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      313b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      314a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      314b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      315a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      315b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      316. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      317. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      318. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      319. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      320. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      321. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 233                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        235

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      322. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      323. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      324a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      324b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      325a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      325b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      326a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      326b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      327. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      328. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      329. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 23


                                                                 EXHIBIT 2-C                   000983, MEM INN
24
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 24 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 235



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      330. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      331. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      332. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 235                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          236

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      333. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      334. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      335a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      335b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      336a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      336b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      337a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      337b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      338. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      339. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      340. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      341. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      342. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      343. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 236                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          239

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 24


                                                                  EXHIBIT 2-C                    000984, MEM INN
25
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 25 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      344. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      345. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      346a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      346b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      347a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      347b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      348a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      348b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      349. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      350. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      351. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      352. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      353. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      354. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 239                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        243

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      355. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      356. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      357a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      357b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      358a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      358b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      359a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      359b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      360. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      361. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      362. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 25


                                                                 EXHIBIT 2-C                   000985, MEM INN
26
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 26 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 243



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      363. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      364. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      365. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 243                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          253

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      366. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      367. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      368a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      368b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      369a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      369b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      370a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      370b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      371. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      372. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      373. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      374. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      375. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      376. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 253                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          256

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 26


                                                                  EXHIBIT 2-C                    000986, MEM INN
27
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 27 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      377. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      378. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      379a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      379b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      380a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      380b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      381a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      381b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      382. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      383. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      384. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      385. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      386. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      387. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 256                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        257

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      388. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      389. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      390a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      390b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      391a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      391b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      392a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      392b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      393. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      394. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      395. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 27


                                                                 EXHIBIT 2-C                   000987, MEM INN
28
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 28 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 257



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      396. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      397. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      398. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 257                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          258

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      399. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      400. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      401a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      401b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      402a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      402b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      403a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      403b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      404. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      405. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      406. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      407. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      408. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      409. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 258                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          260

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 28


                                                                  EXHIBIT 2-C                    000988, MEM INN
29
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 29 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      410. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      411. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      412a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      412b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      413a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      413b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      414a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      414b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      415. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      416. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      417. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      418. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      419. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      420. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 260                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        261

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      421. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      422. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      423a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      423b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      424a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      424b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      425a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      425b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      426. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      427. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      428. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 29


                                                                 EXHIBIT 2-C                   000989, MEM INN
30
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 30 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 261



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      429. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      430. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      431. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 261                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          262

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      432. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      433. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      434a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      434b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      435a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      435b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      436a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      436b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      437. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      438. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      439. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      440. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      441. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      442. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 262                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          264

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 30


                                                                  EXHIBIT 2-C                    000990, MEM INN
31
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 31 of 47

                       Forensic Building Science, Inc.




      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      443. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      444. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      445a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      445b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      446a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      446b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      447a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      447b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      448. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      449. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      450. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33
      451. Mask wall - plastic, paper, tape (per      85.00 LF      1.39    11.70    23.64    153.49          (0.00)    153.49
      LF)
      452. Floor protection - cloth - skid           200.00 SF      0.82    16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      453. Contents - move out then reset -            1.00 EA     73.58     7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 264                                                          276.12   557.78   3,622.71        151.90    3,470.81




                                        272

      DESCRIPTION                                  QUANTITY UNIT PRICE      TAX      O&P        RCV       DEPREC.         ACV
      454. Remove Carpet                             200.00 SF      0.27     5.35    10.80     70.15          (0.00)     70.15
      455. Carpet                                    230.00 SF      3.21    73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      456a. Remove Carpet pad                        200.00 SF      0.12     2.38     4.80     31.18          (0.00)     31.18
      456b. Carpet pad                               200.00 SF      0.58    11.48    23.20    150.68         (19.20)    131.48
      457a. Remove Cove base molding - rubber         60.00 LF      0.29     1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      457b. Cove base molding - rubber or vinyl,      60.00 LF      1.84    10.93    22.08    143.41         (13.92)    129.49
      4" high
      458a. Remove Acoustic ceiling (popcorn)        200.00 SF      0.44     8.71    17.60    114.31          (0.00)    114.31
      texture
      458b. Acoustic ceiling (popcorn) texture       200.00 SF      1.07    21.19    42.80    277.99          (2.40)    275.59
      459. Seal & paint acoustic ceiling             200.00 SF      1.06    20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      460. Drywall Repair - Minimum Charge -           1.00 EA    464.58    46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      461. Paint the surface area - one coat         680.00 SF      0.58    39.05    78.88    512.33          (0.00)    512.33


     MEMORIAL_INN_&SUIT-1                                                                               2/8/2019         Page: 31


                                                                 EXHIBIT 2-C                   000991, MEM INN
32
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 32 of 47

                        Forensic Building Science, Inc.




                                                                 CONTINUED - 272



      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      462. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      463. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      464. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 272                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          274

      DESCRIPTION                                  QUANTITY UNIT PRICE        TAX      O&P        RCV       DEPREC.         ACV
      465. Remove Carpet                             200.00 SF       0.27      5.35    10.80     70.15          (0.00)     70.15
      466. Carpet                                    230.00 SF       3.21     73.09   147.66    959.05        (116.38)    842.67
      15 % waste added for Carpet.
      467a. Remove Carpet pad                        200.00 SF       0.12      2.38     4.80     31.18          (0.00)     31.18
      467b. Carpet pad                               200.00 SF       0.58     11.48    23.20    150.68         (19.20)    131.48
      468a. Remove Cove base molding - rubber         60.00 LF       0.29      1.73     3.48     22.61          (0.00)     22.61
      or vinyl, 4" high
      468b. Cove base molding - rubber or vinyl,      60.00 LF       1.84     10.93    22.08    143.41         (13.92)    129.49
      4" high
      469a. Remove Acoustic ceiling (popcorn)        200.00 SF       0.44      8.71    17.60    114.31          (0.00)    114.31
      texture
      469b. Acoustic ceiling (popcorn) texture       200.00 SF       1.07     21.19    42.80    277.99          (2.40)    275.59
      470. Seal & paint acoustic ceiling             200.00 SF       1.06     20.99    42.40    275.39          (0.00)    275.39
      (popcorn) texture
      471. Drywall Repair - Minimum Charge -           1.00 EA     464.58     46.00    92.92    603.50          (0.00)    603.50
      Labor and Material
      472. Paint the surface area - one coat         680.00 SF       0.58     39.05    78.88    512.33          (0.00)    512.33
      473. Mask wall - plastic, paper, tape (per      85.00 LF       1.39     11.70    23.64    153.49          (0.00)    153.49
      LF)
      474. Floor protection - cloth - skid           200.00 SF       0.82     16.24    32.80    213.04          (0.00)    213.04
      resistant, leak proof
      475. Contents - move out then reset -            1.00 EA      73.58      7.28    14.72     95.58          (0.00)     95.58
      Large room

      Totals: 274                                                            276.12   557.78   3,622.71        151.90    3,470.81




                                          Mechanical Room

     MEMORIAL_INN_&SUIT-1                                                                                 2/8/2019         Page: 32


                                                                  EXHIBIT 2-C                    000992, MEM INN
33
                   Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 33 of 47

                         Forensic Building Science, Inc.




      DESCRIPTION                                QUANTITY UNIT PRICE          TAX        O&P           RCV       DEPREC.              ACV
      476. Contents - move out then reset -          1.00 EA      73.58        7.28      14.72         95.58         (0.00)           95.58
      Large room
      477a. Remove Acoustic ceiling (popcorn)      100.00 SF       0.44        4.36        8.80        57.16         (0.00)           57.16
      texture
      477b. Acoustic ceiling (popcorn) texture     100.00 SF       1.07      10.60       21.40       139.00          (1.20)         137.80
      478. Paint acoustic ceiling (popcorn)        100.00 SF       0.58       5.75       11.60        75.35          (3.60)          71.75
      texture - 1 coat
      479. Floor protection - cloth - skid         100.00 SF       0.82        8.12      16.40       106.52          (0.00)         106.52
      resistant, leak proof
      480a. Remove Tile floor covering             100.00 SF       2.40      23.76       48.00       311.76          (0.00)         311.76
      480b. Tile floor covering                    100.00 SF       7.36      72.86      147.20       956.06         (79.60)         876.46

      Totals: Mechanical Room                                               132.73      268.12      1,741.43          84.40        1,657.03




                                       Electrical Room

      DESCRIPTION                                QUANTITY UNIT PRICE          TAX        O&P           RCV       DEPREC.              ACV
      481. Contents - move out then reset -          1.00 EA      73.58        7.28      14.72         95.58         (0.00)           95.58
      Large room
      482a. Remove Acoustic ceiling (popcorn)      100.00 SF       0.44        4.36        8.80        57.16         (0.00)           57.16
      texture
      482b. Acoustic ceiling (popcorn) texture     100.00 SF       1.07      10.60       21.40       139.00          (1.20)         137.80
      483. Paint acoustic ceiling (popcorn)        100.00 SF       0.58       5.75       11.60        75.35          (3.60)          71.75
      texture - 1 coat
      484. Floor protection - cloth - skid         100.00 SF       0.82        8.12      16.40       106.52          (0.00)         106.52
      resistant, leak proof

      Totals: Electrical Room                                                36.11       72.92       473.61               4.80      468.81

      Total: 2nd Floor                                                    13,958.27   28,197.42   183,140.21       8,161.33      174,978.88

      Total: Interior                                                     17,381.47   35,112.62   228,052.81       8,209.33      219,843.48




                                       Exterior

      DESCRIPTION                                QUANTITY UNIT PRICE          TAX        O&P           RCV       DEPREC.              ACV
      485. Sandblasting - Heavy                    17,424. SF      1.35    2,328.72    4,704.48    30,555.60         (0.00)       30,555.60
                                                         00
      To remove debonded exterior finish (50% of exterior)
      486. Clean with pressure/chemical spray -    34,848. SF      0.47    1,621.48    3,275.72    21,275.76         (0.00)       21,275.76
      Heavy                                              00
      Entire exterior
      487. Stucco color coat (Redash) -            17,424. SF      4.30    7,417.39   14,984.64    97,325.23         (0.00)       97,325.23
      Synthetic                                          00
      488. Paint stucco                            34,848. SF      0.70    2,414.96    4,878.72    31,687.28         (0.00)       31,687.28
                                                         00
     MEMORIAL_INN_&SUIT-1                                                                                      2/8/2019              Page: 33


                                                                EXHIBIT 2-C                           000993, MEM INN
34
                    Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 34 of 47

                         Forensic Building Science, Inc.




                                                                  CONTINUED - Exterior



      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX         O&P          RCV       DEPREC.              ACV
      489a. Remove Aluminum window, horiz.            196.00 EA        21.68      420.68      849.86      5,519.82          (0.00)       5,519.82
      slider 12-23 sf
      489b. Aluminum window, horiz. slider 12-        196.00 EA       219.37     4,256.65    8,599.30    55,852.47          (0.00)      55,852.47
      23 sf
      490a. Remove Aluminum window,                   196.00 EA        21.68      420.68      849.86      5,519.82          (0.00)       5,519.82
      picture/fixed 3-11 sf
      490b. Aluminum window, picture/fixed 3-         196.00 EA       128.80     2,499.24    5,048.96    32,793.00          (0.00)      32,793.00
      11 sf
      491. Add. charge for a retrofit window, 24-     196.00 EA       266.41     5,169.42   10,443.28    67,829.06       (968.24)       66,860.82
      40 sf - difficult
      492a. Remove AC unit w/sleeve - through-         99.00 EA        30.19      295.90      597.76      3,882.47          (0.00)       3,882.47
      wall/window - 18,000 BTU
      492b. AC unit w/sleeve - through-                99.00 EA      1,061.95   10,408.18   21,026.62   136,567.85     (17,533.30)     119,034.55
      wall/window - 18,000 BTU

      Totals: Exterior                                                          37,253.30   75,259.20   488,808.36      18,501.54      470,306.82




                                         Fencing

      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX        O&P           RCV       DEPREC.              ACV
      493a. Remove Chain link fence w/posts &         812.00 LF          2.57     206.59      417.36      2,710.79          (0.00)       2,710.79
      top rail - 5' high
      493b. Chain link fence w/posts & top rail -     812.00 LF        14.05     1,129.45    2,281.72    14,819.77          (0.00)      14,819.77
      5' high
      494. Chain link fence - metal privacy         4,060.00 SF          1.75     703.39     1,421.00     9,229.39          (0.00)       9,229.39
      slats*

      Totals: Fencing                                                            2,039.43    4,120.08    26,759.95              0.00    26,759.95




                                         General Conditions

      DESCRIPTION                                   QUANTITY UNIT PRICE             TAX        O&P           RCV       DEPREC.              ACV
      495. Initial set-up, staging, and                 1.00 EA      1,500.00     148.50      300.00      1,948.50          (0.00)       1,948.50
      monitoring*
      496. Progressive set-up, staging, and             1.00 EA      1,500.00     148.50      300.00      1,948.50          (0.00)       1,948.50
      monitoring*
      497. Commercial Supervision / Project           320.00 HR        65.00     2,059.20    4,160.00    27,019.20          (0.00)      27,019.20
      Management - per hour
      498. General Laborer - per hour                 320.00 HR        35.96     1,139.21    2,301.44    14,947.85          (0.00)      14,947.85
      Ongoing clean-up and job site tasks.
     MEMORIAL_INN_&SUIT-1                                                                                            2/8/2019              Page: 34


                                                                     EXHIBIT 2-C                            000994, MEM INN
35
                   Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 35 of 47

                         Forensic Building Science, Inc.




                                                        CONTINUED - General Conditions



      DESCRIPTION                                 QUANTITY UNIT PRICE               TAX             O&P           RCV       DEPREC.               ACV
      499. Telehandler/forklift and operator        320.00 HR         114.74     3,634.97        7,343.36     47,695.13         (0.00)     47,695.13
      500. Temporary toilet (per month)               4.00 MO         195.32        77.35          156.26      1,014.89         (0.00)      1,014.89
      501a. Remove Temporary fencing                400.00 LF           0.88        34.85           70.40        457.25         (0.00)        457.25
      501b. Temporary fencing                       400.00 LF           5.82       230.47          465.60      3,024.07         (0.00)      3,024.07
      502. Dumpster load - Approx. 40 yards, 7-      10.00 EA         705.61       698.56        1,411.22      9,165.88         (0.00)      9,165.88
      8 tons of debris
      503. Temporary construction office -           2.00 MO          279.08        55.26         111.64        725.06          (0.00)          725.06
      portable (trailer)
      504. Temporary power usage (per month)         2.00 MO          120.00        23.76           48.00        311.76        (43.92)           267.84
      505a. Remove Temporary power - hookup          1.00 EA           57.97         5.74           11.60         75.31         (0.00)            75.31
      505b. Temporary power - hookup                 1.00 EA          290.80        28.79           58.16        377.75         (0.00)           377.75
      506. Engineering fees (Bid Item) for wind      1.00 EA        6,000.00         0.00        1,200.00      7,200.00         (0.00)         7,200.00
      load requirements*
      507. Parapet wall bracing (Bid Item)*          1.00 EA        6,500.00         0.00        1,300.00      7,800.00         (0.00)         7,800.00

      Totals: General Conditions                                                 8,285.16       19,237.68    123,711.15          43.92    123,667.23

      Line Item Totals: MEMORIAL_INN_&SUIT-1                                   103,436.50   212,361.18 1,377,599.02          52,147.46 1,325,451.56


      Additional Charges                                                                                                                       Charge
      Permit (1.5%)                                                                                                                       20,262.59
      Architectural Fees (5%)                                                                                                             67,541.95

      Additional Charges Total                                                                                                           $87,804.54



      Coverage                                                  Item Total                  %               ACV Total                    %
      Dwelling                                                  1,350,839.07         98.06%                 1,404,057.07             98.13%
      Other Structures                                            26,759.95           1.94%                   26,759.95               1.87%
      Total                                                     1,377,599.02        100.00%                 1,430,817.02             100.00%




     MEMORIAL_INN_&SUIT-1                                                                                                 2/8/2019               Page: 35


                                                                    EXHIBIT 2-C                                  000995, MEM INN
36
                  Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 36 of 47

                      Forensic Building Science, Inc.




                                                             Summary for Dwelling
      Line Item Total                                                                               1,041,200.90
      Permit (1.5%)                                                                                    20,262.59
      Architectural Fees (5%)                                                                          67,541.95

      Subtotal                                                                                      1,129,005.44
      Overhead                                                                                        112,901.01
      Profit                                                                                          112,901.01
      Comm. Rpr/Remdl Tax                                                                             101,397.07

      Replacement Cost Value                                                                       $1,456,204.53
      Less Depreciation                                                                               (52,147.46)

      Actual Cash Value                                                                            $1,404,057.07
      Net Claim                                                                                    $1,404,057.07

      Total Recoverable Depreciation                                                                   52,147.46

      Net Claim if Depreciation is Recovered                                                       $1,456,204.53




                                               Tom Irmiter




     MEMORIAL_INN_&SUIT-1                                                               2/8/2019          Page: 36


                                                              EXHIBIT 2-C           000996, MEM INN
37
                Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 37 of 47

                    Forensic Building Science, Inc.




                                                Summary for Other Structures
      Line Item Total                                                                          20,600.44
      Overhead                                                                                  2,060.04
      Profit                                                                                    2,060.04
      Comm. Rpr/Remdl Tax                                                                       2,039.43

      Replacement Cost Value                                                                  $26,759.95
      Net Claim                                                                               $26,759.95




                                          Tom Irmiter




     MEMORIAL_INN_&SUIT-1                                                          2/8/2019       Page: 37


                                                        EXHIBIT 2-C            000997, MEM INN
38
                   Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 38 of 47

                      Forensic Building Science, Inc.




                                            Recap of Taxes, Overhead and Profit




                                      Overhead (10%)          Profit (10%)   Comm. Rpr/Remdl Tax      Manuf. Home Tax (5%)
                                                                                         (8.25%)

      Line Items                           106,180.59           106,180.59             103,436.50                     0.00
      Additional Charges                     8,780.46             8,780.46                   0.00                     0.00

      Total                                114,961.05           114,961.05             103,436.50                     0.00




     MEMORIAL_INN_&SUIT-1                                                                           2/8/2019         Page: 38


                                                        EXHIBIT 2-C                       000998, MEM INN
39
               Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 39 of 47

                  Forensic Building Science, Inc.




                                      Recap by Category with Depreciation

      O&P Items                                                       RCV         Deprec.          ACV
      CLEANING                                                     39,900.96                   39,900.96
         Coverage: Dwelling                 @       100.00% =      39,900.96
      CONTENT MANIPULATION                                          3,679.00                     3,679.00
         Coverage: Dwelling                 @       100.00% =       3,679.00
      GENERAL DEMOLITION                                           91,925.14                   91,925.14
         Coverage: Dwelling                 @       97.73% =       89,838.30
         Coverage: Other Structures         @        2.27% =        2,086.84
      DRYWALL                                                      55,652.67        303.60     55,349.07
         Coverage: Dwelling                 @       100.00% =      55,652.67
      ELECTRICAL                                                    7,078.50        322.40       6,756.10
         Coverage: Dwelling                 @       100.00% =       7,078.50
      HEAVY EQUIPMENT                                              36,716.80                   36,716.80
         Coverage: Dwelling                 @       100.00% =      36,716.80
      FLOOR COVERING - CARPET                                      44,927.45       6,982.37    37,945.08
         Coverage: Dwelling                 @       100.00% =      44,927.45
      FLOOR COVERING - CERAMIC TILE                                   736.00         79.60        656.40
         Coverage: Dwelling                 @       100.00% =         736.00
      FLOOR COVERING - VINYL                                        6,587.20        830.56       5,756.64
         Coverage: Dwelling                 @       100.00% =       6,587.20
      FLOOR COVERING - WOOD                                         1,148.00        126.00       1,022.00
         Coverage: Dwelling                 @       100.00% =       1,148.00
      PERMITS AND FEES                                              6,000.00                     6,000.00
         Coverage: Dwelling                 @       100.00% =       6,000.00
      FENCING                                                      18,513.60                   18,513.60
         Coverage: Other Structures         @       100.00% =      18,513.60
      FRAMING & ROUGH CARPENTRY                                    14,139.59       1,265.53    12,874.06
         Coverage: Dwelling                 @       100.00% =      14,139.59
      HEAT, VENT & AIR CONDITIONING                               106,662.73      17,768.61    88,894.12
         Coverage: Dwelling                 @       100.00% =     106,662.73
      LABOR ONLY                                                   32,307.20                   32,307.20
         Coverage: Dwelling                 @       100.00% =      32,307.20
      LIGHT FIXTURES                                                  307.04                      307.04
         Coverage: Dwelling                 @       100.00% =         307.04
      PAINTING                                                     68,398.80         52.80     68,346.00
         Coverage: Dwelling                 @       100.00% =      68,398.80
      ROOFING                                                     327,541.54      23,403.83   304,137.71
         Coverage: Dwelling                 @       100.00% =     327,541.54
      STUCCO & EXTERIOR PLASTER                                    74,923.20                   74,923.20
         Coverage: Dwelling                 @       100.00% =      74,923.20
      TEMPORARY REPAIRS                                             4,198.24         43.92       4,154.32
         Coverage: Dwelling                 @       100.00% =       4,198.24


     MEMORIAL_INN_&SUIT-1                                                          2/8/2019        Page: 39


                                                    EXHIBIT 2-C                000999, MEM INN
40
                  Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 40 of 47

                     Forensic Building Science, Inc.




      O&P Items                                                            RCV         Deprec.           ACV
      WINDOWS - ALUMINUM                                              120,457.68         968.24     119,489.44
         Coverage: Dwelling                    @       100.00% =      120,457.68
      O&P Items Subtotal                                             1,061,801.34      52,147.46   1,009,653.88
      Permits and Fees                                                  87,804.54                     87,804.54
          Coverage: Dwelling                   @       100.00% =        87,804.54
      Overhead                                                         114,961.05                   114,961.05
          Coverage: Dwelling                   @       98.21% =        112,901.01
          Coverage: Other Structures           @        1.79% =          2,060.04
      Profit                                                           114,961.05                   114,961.05
          Coverage: Dwelling                   @       98.21% =        112,901.01
          Coverage: Other Structures           @        1.79% =          2,060.04
      Comm. Rpr/Remdl Tax                                              103,436.50                   103,436.50
          Coverage: Dwelling                   @       98.03% =        101,397.07
          Coverage: Other Structures           @        1.97% =          2,039.43

      Total                                                          1,482,964.48      52,147.46   1,430,817.02




     MEMORIAL_INN_&SUIT-1                                                               2/8/2019         Page: 40


                                                       EXHIBIT 2-C                  001000, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 41 of 47




                                      Project Info

 Client: Raizner Slania                       Insurance Carrier: Arch Specialty
                                              Insurance Company
 Project Address:
 Memorial Inn and Suites                      Policy #: ESP 7302074-01
 9535 Katy Freeway                            Claim #: 000013107760
 Houston, TX 77024
                                              Date of Loss: August 26-28, 2017
 Harris County
                                              Claim Type: Hurricane Harvey



        FIELD REPORT FOR RE-INSPECTION OF STORM DAMAGE

1.0 Background Information:

     Forensic Building Science, Inc. (FBS) was contacted by Raizner Slania Law Firm
     (RS) and notified that the City of Hedwig Village had notified the owners of
     Memorial Inn that the building must be vacated. This Notice was served January 25,
     2019. A picture of this notice is included in the FBS Photo Report Figure # 137. As
     a result of this notice a reinspection took place by FBS on February 4, 2019. This
     reinspection was conducted by Tom Irmiter. Mr. Irmiter’s initial scoping visit to the
     property occurred on January 11, 2018. No photographs or notes were taken at that
     time.


1.1 Satellite Image of the Property:




                           Google Earth imagery dated October 28, 2017.




                                     EXHIBIT 2-C                         001001, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 42 of 47



1.2 Inspection personnel present:
      • Tom Irmiter, President Forensic Building Science Inc. February 4, 2019

1.3 The following additional Documents were reviewed:
     • Notice from City of Hedwig Village to vacate

2.0 New Site Observations: [See IR Photo and Site Visit Photo report TJI
    February 4, 2019 for reinspection photos]

         •   Interior damage to ceilings, some walls and around windows and PTAC
             units has affected every 2nd floor room
         •   2nd floor Halls are now affected as well
         •   Approx. 80% of 1st floor rooms affected by water intrusion from 2nd floor or
             around damaged windows.
         •   50% of coating approx. 4-5 feet above flood level has delaminated due to
             water intrusion into CMU and behind coating. Entry point is from damaged
             roof assembly, windows and PTAC units.
         •   Damage was observed at virtually every window.

3.0   Conclusions:

3.1 Window damage including blown out windows, broken glass, glass panels that
    shifted, and frame displacement at corner miters and butt joints was significant at
    this location. See Examples below and in Photo report.




       Figure 1: Typical widow damage




                                             2
                                     EXHIBIT 2-C                         001002, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 43 of 47




      Figure 2: Typical window damage




      Figure 3: Typical window damage




                                         3
                                 EXHIBIT 2-C              001003, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 44 of 47




        Figure 4: Glass panel shifted and broke




        Figure 5: Glass panel shifted and broke


3.2   The coating applied to the CMU which is commonly referred to as “Lamina” has
      debonded on 80% of the bottom 18” of the structure. We attribute this to the flood.
      Approximately 50% of the lamina has debonded on the upper parts of the structure.
      We attribute this to storm created openings at windows, PTAC units and the roof
      assembly.


                                              4
                                      EXHIBIT 2-C                        001004, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 45 of 47




      Figure 6: Example of coating delamination




      Figure 7: Example of coating delamination




                                          5
                                  EXHIBIT 2-C             001005, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 46 of 47




       Figure 8: Example of coating delamination

3.4. Because of the order to vacate, the power has been disconnected leaving the interior
     spaces non-conditioned. In buildings that have been overwhelmed by ensuing water
     damage that were conditioned and then placed in a non-conditioned capacity, excess
     vapor drive and condensation on the interior side of walls, and windows will form.
     These are typical signature patterns of a wet building and are easily identified.
     During the FBS inspection on February 4, 219 these conditions were observed.




                   Figure 9: Typical window condensation on interior




                                             6
                                     EXHIBIT 2-C                        001006, MEM INN
Case 4:18-cv-01692 Document 24-5 Filed on 02/18/19 in TXSD Page 47 of 47




             Figure # 10: Typical interior condensation in 2nd floor hall area


4.0 Additional Requirements / Recommendations

     Based on the findings during the investigation, we recommend the following steps
     be taken:

       1. Remove and replace 50% of exterior lamina coating.
       2. Repaint entire structure.

Discovery is ongoing. Additional testing and inspections may need to be performed and
additional and/or supplemental information and opinions may be contained in future
reports issued by Forensic Building Science, Inc. This report is the exclusive property of
the client noted previously and cannot be relied upon by a third party. Copies of this
report are released to third parties only by written permission of the client.

 Please contact our office should you have any questions or need additional information.

 Respectfully submitted,



                                                                   February 8, 2019
Tom Irmiter, President, Forensic Building Science, Inc.            Date
Building Causation, Code and Damages Consultant



                                              7
                                      EXHIBIT 2-C                         001007, MEM INN
